 

Exhibit 10.1

 

FORM OF SUPPORT AGREEMENT

 

THIS AGREEMENT made as of the ___ day of ___________, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), between
Premier Exhibitions, Inc., a company existing under the laws of the State of
Florida (the “Parent”) and 1032403 B.C. Ltd. a corporation existing under the
laws of British Columbia (the “Corporation”).

 

WHEREAS pursuant to a merger agreement (the “Merger Agreement”) made as of April
2, 2015 among Parent, the Corporation, Dinoking Tech Inc. (“DK”), Daoping Bao
(“Bao”) and/or Nancy Brenner (“Brenner”), the Corporation is to issue
Exchangeable Shares to Bao and Brenner to the extent that, pursuant to the
Merger Agreement, either or both of them elect to receive Exchangeable Shares;

 

AND WHEREAS the Articles of the Corporation set forth the special rights and
restrictions (the “Exchangeable Share Provisions”) attaching to the Exchangeable
Shares;

 

AND WHEREAS, the Parent and the Corporation desire to make appropriate provision
and to establish a procedure whereby Parent shall take certain actions and make
certain payments and deliveries necessary to ensure that the Corporation will be
able to make certain payments and, in certain situations, to deliver or cause to
be delivered common shares of the Parent (the “Parent Shares”) in satisfaction
of the obligations of the Corporation under the Exchangeable Share Provisions;

 

NOW THEREFORE in consideration of the respective covenants and agreements
provided in this Agreement and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:

 

Article 1 - DEFINITIONS AND INTERPRETATION

 

1.1Definitions. Each term denoted herein by initial capital letters and not
otherwise defined herein shall have the meaning ascribed thereto in the
Exchangeable Share Provisions or the Merger Agreement unless the context
requires otherwise.

 

1.2Headings. The division of this Agreement into articles, sections and
paragraphs and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement.

 

1.3Number, Gender, etc. Words importing the singular number only shall include
the plural and vice versa. Words importing the use of any gender shall include
all genders.

 

1.4Date for Any Action. If any date on which any action is required to be taken
under this Agreement is not a Business Day, such action shall be required to be
taken on the next succeeding Business Day.

 

Article 2 - COVENANTS OF PARENT

 

2.1Covenants of Parent Regarding Exchangeable Shares not owned by Parent or its
Subsidiaries. So long as any Exchangeable Shares, other than those that are held
by Parent or its Subsidiaries, are outstanding Parent shall:

 

 

 

 

(a)take all such actions and do all such things as are necessary or desirable to
enable and permit the Corporation, in accordance with applicable Law, to perform
its obligations with respect to the satisfaction of the Liquidation Amount in
respect of each issued and outstanding Exchangeable Share upon the liquidation,
dissolution or winding-up of the Corporation, including without limitation all
such actions and all such things as are necessary or desirable to enable and
permit the Corporation to cause to be delivered Parent Shares to the holders of
Exchangeable Shares, as required by the provisions of Article 28.4 of the
Exchangeable Share Provisions;

 

(b)take all such actions and do all such things as are necessary or desirable to
enable and permit the Corporation, in accordance with applicable Law, to perform
its obligations with respect to the satisfaction of the Retraction Price,
including without limitation all such actions and all such things as are
necessary or desirable to enable and permit the Corporation to cause to be
delivered Parent Shares to the holders of Exchangeable Shares, as required by
the provisions of Article 28.5 of the Exchangeable Share Provisions;

 

(c)take all such actions and do all such things as are necessary or desirable to
enable and permit the Corporation, in accordance with applicable Law, to perform
its obligations with respect to the satisfaction of the Redemption Price,
including without limitation all such actions and all such things as are
necessary or desirable to enable and permit the Corporation to cause to be
delivered Parent Shares to the holders of Exchangeable Shares, as required by
the provisions of Article 28.6 of the Exchangeable Share Provisions;

 

(d)not exercise its vote as a shareholder of the Corporation, nor allow any
direct or indirect Subsidiary of the Parent to exercise its own vote as a
shareholder of the Corporation, to initiate the voluntary liquidation,
dissolution or winding-up of the Corporation nor take any action or omit to take
any action that is designed to result in the liquidation, dissolution or
winding-up of the Corporation;

 

(e)not declare or pay any dividend on Parent Shares unless the Corporation will
and can declare an equivalent dividend on the Exchangeable Shares; and

 

(f)advise the Corporation sufficiently in advance of the declaration by Parent
of a dividend or of Parent’s intent to declare any dividend on the Parent Shares
and take all such other actions as are reasonably necessary, in co-operation
with the Corporation, to ensure that the respective declaration date, record
date and payment date for a dividend on the Exchangeable Shares shall be the
same as the declaration date, record date and payment date for the corresponding
dividend on the Parent Shares.

 

2.2Provision of Funds. Parent shall, so long as any Exchangeable Shares, other
than those that are held by Parent or its Subsidiaries, are outstanding: (a)
provide the Corporation with sufficient funds, assets or other property as is
necessary to enable the Corporation to pay or otherwise satisfy its obligations
under the Exchangeable Share Provisions; and (b) cause the Corporation to
deposit such funds in a separate account of the Corporation, and segregate such
assets and property, and use such funds, assets and property solely to satisfy
the Corporation’s obligations under the Exchangeable Share Provisions for the
benefit of holders from time to time of the Exchangeable Shares.

 

2.3Reservation of Parent Shares. Parent hereby represents, warrants and
covenants that it has reserved for issuance and shall at all times keep
available, free from pre-emptive and other rights, out of its authorized and
unissued capital stock such number of Parent Shares (or other securities into
which the Parent Shares may be reclassified or changed as contemplated by the
Exchangeable Share Provisions) (a) as is equal to the number of Exchangeable
Shares issued and outstanding from time to time; and (b) as are now and may
hereafter be required to enable and permit Parent to meet its obligations under
the Exchangeable Share Provisions and under any other security or commitment
pursuant to which Parent may now or hereafter be required to issue Parent
Shares.

 

2

 

 

2.4Notification of Certain Events. In order to assist Parent to comply with its
obligations under this Agreement and the Exchangeable Share Provisions, the
Corporation shall give Parent notice immediately upon the occurrence of each of
the following events at the time set forth below:

 

(a)upon the earlier of (i) receipt by the Corporation of notice of, and (ii) the
Corporation otherwise becoming aware of, any threatened or instituted claim,
suit, petition or other proceedings with respect to the involuntary liquidation,
dissolution or winding up of the Corporation or to effect any other distribution
of the assets of the Corporation among its shareholders for the purpose of
winding up its affairs;

 

(b)upon the Corporation determining that it will exercise its rights of
redemption pursuant to 28.6 of the Share Provisions; or

 

(c)upon receipt by the Corporation of a Retraction Request delivered by a holder
of Exchangeable Shares.

 

2.5Delivery of Parent Shares. In furtherance of its obligations hereunder, upon
notice of any event which requires the Corporation to cause to be delivered
Parent Shares to any holder of Exchangeable Shares, Parent shall forthwith issue
and deliver the requisite number of Parent Shares to the Transfer Agent for
delivery to or to the order of the former holder of the surrendered Exchangeable
Shares, as the Corporation shall direct. All such Parent Shares shall, when
issued and delivered against the surrender of the applicable surrender
documents, be duly issued, fully paid and non-assessable, and shall be free and
clear of any lien, claim, encumbrance, security interest or adverse claim.

 

2.6Tender Offers, Etc. In the event that a tender offer, share exchange offer,
issuer bid, take-over bid or similar transaction (which for this purpose is
deemed to include the sale of Parent’s business) with respect to Parent Shares
(an “Offer”) is proposed by Parent or is proposed to Parent or its shareholders
and is recommended by the Board of Directors of Parent, or is otherwise effected
or to be effected with the consent or approval of the Board of Directors of
Parent, while any Exchangeable Shares, other than those that are held by Parent
or its Subsidiaries, are outstanding, Parent shall use all commercially
reasonable efforts in good faith to take all such actions and do all such things
as are necessary and reasonably within its power to enable and permit holders of
Exchangeable Shares to participate in such Offer to the same extent and on an
economically equivalent basis as the holders of Parent Shares, without
discrimination. Parent may discharge this obligation by using its best efforts
to ensure that holders of Exchangeable Shares may participate in all such Offers
without being required to retract Exchangeable Shares as against the
Corporation, or ensuring that any such retraction shall be effective only upon,
and shall be conditional upon, the closing of the Offer and only to the extent
necessary to tender or deposit to the Offer.

 

2.7Ownership of Outstanding Shares. Without the prior approval of the
Corporation and the prior approval of the holders of the Exchangeable Shares
given in accordance with Article 28.8(2) of the Exchangeable Share Provisions,
while any Exchangeable Shares, other than those that are held by Parent or its
Subsidiaries, are outstanding, Parent, or any successor of Parent by way of
merger, consolidation or purchase of all or substantially all of the assets of
Parent, shall be and shall remain the direct or indirect beneficial owner of all
issued and outstanding shares in the capital of Corporation and all outstanding
securities of the Corporation carrying or otherwise entitled to voting rights in
any circumstances, in each case other than the Exchangeable Shares.

 

3

 

 

2.8Due Performance. Parent shall duly and timely perform all of its obligations
provided for in the Exchangeable Share Provisions, including any obligations
that may arise upon the exercise of Parent’s rights under the Exchangeable Share
Provisions.

 

2.9Notice of Certain Events. If Parent shall cause the reclassification or other
change of the Parent Shares or the consummation of an amalgamation, merger,
reorganization or other transaction affecting the Parent Shares, while any
Exchangeable Shares, other than those that are held by Parent or its
Subsidiaries, are outstanding, then Parent will ensure that the record date for
any such event or, if no record date is applicable for the event, the effective
date for that event, is not less than five (5) Business Days after the date on
which that event is declared or announced by Parent (with contemporaneous
notification by Parent to the Corporation).

 

2.10Parent and Subsidiaries Not to Vote Exchangeable Shares. Parent covenants
and agrees that it will appoint and cause to be appointed proxyholders with
respect to all Exchangeable Shares held by it and its Subsidiaries for the
purpose of attending each meeting of holders of Exchangeable Shares in order to
be counted as part of the quorum for each meeting. While any Exchangeable
Shares, other than those that are held by Parent or its Subsidiaries, are
outstanding, Parent further covenants and agrees that it will not, and will
cause its Subsidiaries not to, exercise any voting rights which may be
exercisable by holders of Exchangeable Shares from time to time pursuant to the
Exchangeable Share Provisions or pursuant to the provisions of the Business
Corporations Act (British Columbia) (or any successor or other corporate statute
by which the Corporation may in the future be governed) with respect to any
Exchangeable Shares held by it or by its Subsidiaries in respect of any matter
considered at any meeting of holders of Exchangeable Shares.

 

2.11So long as any Exchangeable Shares not owned by Parent or its Subsidiaries
are outstanding:

 

(a)Parent will not without prior approval of the Corporation and the prior
approval of the holders of the Exchangeable Shares given in accordance with the
Exchangeable Share Provisions:

 

(i)issue or distribute Parent Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Parent Shares) to the holders of
all or substantially all of the then outstanding Parent Shares by way of stock
dividend or other distribution, other than an issue of Parent Shares (or
securities exchangeable for or convertible into or carrying rights to acquire
Parent Shares) to holders of Parent Shares who exercise an option to receive
dividends in Parent Shares (or securities exchangeable for or convertible into
or carrying rights to acquire Parent Shares) in lieu of receiving cash
dividends; or

 

(ii)issue or distribute rights, options or warrants or other property to the
holders of all or substantially all of the then outstanding Parent Shares
entitling them to subscribe for or to purchase Parent Shares (or securities
exchangeable for or convertible into or carrying rights to acquire Parent
Shares);

 

unless the economic equivalent on a per share basis of such rights, options,
securities, shares, or other property is issued or distributed simultaneously to
holders of the Exchangeable Shares; provided that, for greater certainty, the
above restrictions shall not apply to any securities issued or distributed by
Parent in order to give effect to and to consummate the transactions
contemplated by, and in accordance with, the Merger Agreement (including, for
greater certainty, any transactions involving the assumption and amendment of
the Pentwater Loan); and

 

4

 

 

(b)Parent will not without the prior approval of the Corporation and the prior
approval of the holders of the Exchangeable Shares given in accordance with
Article 28.8(2) of the Exchangeable Share Provisions:

 

(i)subdivide, redivide or change the then outstanding Parent  Shares into a
greater number of Parent  Shares;

 

(ii)reduce, combine, consolidate or change the then outstanding Parent Shares
into a lesser number of Parent Shares; or

 

(iii)reclassify or otherwise change Parent Shares or effect an amalgamation,
merger, reorganization or other transaction affecting Parent Shares,

 

unless the same or an economically equivalent change shall simultaneously be
made to, or in the rights of the holders of, the Exchangeable Shares.

 

And in all such events described in this Section 2.11, Parent and the
Corporation shall, in rendering a fully informed decision, take into account the
general taxation consequences of the relevant event to holders of Exchangeable
Shares in particular to the extent that such consequences may differ from the
taxation consequences to holders of Parent Shares as a result of differences
between taxation laws of Canada and the United States (except for any differing
consequences arising as a result of differing marginal taxation rates and
without regard to the individual circumstances of holders of Exchangeable
Shares) and shall take steps to ensure that, if commercially reasonable,
whatever action is undertaken to protect the rights of the holders of
Exchangeable Shares does not have a material adverse Canadian tax consequence to
such holders.

 

Article 3 - GENERAL

 

3.1Term. This Agreement shall come into force and be effective as of the date
hereof and shall terminate and be of no further force and effect at such time as
no Exchangeable Shares (or securities or rights convertible into or exchangeable
for or carrying rights to acquire Exchangeable Shares) are held by any party
other than Parent and its Subsidiaries.

 

3.2Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, the validity, legality or enforceability of the
remainder of this Agreement shall not in any way be affected or impaired thereby
and this Agreement shall be carried out as nearly as possible in accordance with
its original terms and conditions.

 

3.3Amendments, Modifications, Etc. This Agreement may not be amended or modified
except by an agreement in writing executed by the Corporation and Parent and
approved by the holders of the Exchangeable Shares in accordance with Article
28.8(2) of the Exchangeable Share Provisions.

 

3.4Permitted Amendments. Notwithstanding the provisions of Section 3.3, the
parties to this Agreement may in writing, at any time and from time to time,
without the approval of the holders of the Exchangeable Shares, amend or modify
this Agreement for the purposes of:

 

(a)adding to the covenants of any of the parties for the protection of the
holders of the Exchangeable Shares; or

 

5

 

 

(b)making such changes or corrections which, on the advice of counsel to the
Corporation or Parent, such advice being reviewed and agreed to by counsel to
the holders of Exchangeable Shares, are required for the purpose of curing or
correcting any ambiguity or defect or inconsistent provision or clerical
omission or mistake of manifest error, provided that such counsel and the Boards
of Directors of each of the Corporation and Parent shall be of the opinion that
such changes or corrections will not be prejudicial to the interests of the
holders of Exchangeable Shares.

 

3.5Meeting to Consider Amendments. The Corporation, at the request of Parent,
shall call a meeting or meetings of the holders of the Exchangeable Shares for
the purpose of considering any proposed amendment or modification requiring
approval pursuant to Section 3.3 hereof. Any such meeting or meetings shall be
called and held in accordance with the articles of the Corporation, the
Exchangeable Share Provisions and all applicable laws.

 

3.6Amendments Only in Writing. No amendment to or modification or waiver of any
of the provisions of this Agreement otherwise permitted hereunder shall be
effective unless made in writing and signed by the parties hereto.

 

3.7Successor and Assigns. This Agreement shall be for the benefit of and be
binding upon the parties hereto and their respective successors and assigns.

 

3.8Notices to Parties. All notices and other communications between the parties
shall be in writing and shall be deemed to have been given if delivered
personally or by email to the parties at the following addresses (or at such
other address for either such party as shall be specified in like notice):

 

if to Parent or the Corporation at:

 

Premier Exhibitions, Inc.

Suite 900, 3340 Peachtree Road N.E.

Atlanta, Georgia 30326

USA

 

Attention: Chief Executive Officer Facsimile: (404) 842 2626 Email:
ssw2660@comcast.net

 

with a copy to:

 

Thompson Hine LLP (Cleveland)

3900 Key Center

127 Public Square

Cleveland, Ohio 44114-1291

USA

 

Attention: Derek Bork Facsimile: (216) 566 5800 Email:
Derek.Bork@ThompsonHine.com

 

and with a copy to:

 

Gowling Lafleur Henderson LLP

550 Burrard Street

Suite 2300

 

6

 

 

Bentall 5

Vancouver, British Columbia V6C 2B5

Canada

 

Attention: Cyndi Laval Facsimile: (604) 443 5629 Email: cyndi.laval@gowlings.com

 

Any notice or other communication given personally shall be deemed to have been
given and received upon delivery thereof and if given by email shall be deemed
to have been given and received on the date of confirmed receipt thereof unless
such day is not a Business Day in which case it shall be deemed to have been
given and received upon the immediately following Business Day.

 

3.9Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the Province of British Columbia and the laws of Canada
applicable therein. Parent agrees that any action or proceeding arising out of
or relating to this Agreement may be instituted in the courts of British
Columbia, waives any objection which it may have now or hereafter to the venue
of any such action or proceeding, irrevocably submits to the jurisdiction of the
said courts in any such action or proceeding, agrees to be bound by any judgment
of the said courts and not to seek, and hereby waives, any review of the merits
of any such judgment by the courts of any other jurisdiction and hereby appoints
the Corporation at its registered office in the Province of British Columbia as
Parent’s attorney for service of process.

 

[The rest of this page is intentionally left blank.]

 

7

 

 

3.10Counterparts. This Agreement may be executed in one or more electronic
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  Premier Exhibitions, Inc.       By:       Name:     Title:

 

  1032403 B.C. Ltd.       By:    

 Name: 

  Title:

 

[SIGNATURE PAGE TO SUPPORT AGREEMENT DATED ___________]

 

8

 